Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155152(77)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
                                                                                                                      Justices
  In re HILL, Minors.                                               SC: 155152
                                                                    COA: 332923
                                                                    Alger CC Family Division:
                                                                       2013-004455-NA
  _____________________________________/

          On order of the Chief Justice, the motions of amicus curiae Children’s Law
  Section of the State Bar of Michigan for immediate consideration and to participate in
  oral arguments on behalf of the minor children are GRANTED. Counsel for the
  Children’s Law Section shall be allowed five minutes of oral argument after the argument
  of petitioner-appellee and before the rebuttal argument, if any, of respondent-appellant.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 5, 2017
                                                                               Clerk